Table of Contents UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM 10-Q x Quarterly Report pursuant to Section13 or 15(d) of the Securities Exchange Act of 1934 For the quarterly period ended September 30, 2011 ¨ Transition Report pursuant to 13 or 15(d) of the Securities Exchange Act of 1934 or the transition period from to Commission File Number: 333-137755 General Automotive Company (Exact name of small business issuer as specified in its charter) Nevada 20-3893833 (State or other jurisdiction of incorporation or organization) (IRS Employer Identification No.) 5422 Carrier Drive, Suite 309 Orlando, FL 32819 (Address of principal executive offices) 407-363-5633 (Issuer’s telephone number) (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant: (1)has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90 days. x Yes ¨ No Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). [] Yes [] No Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (check one): Largeacceleratedfiler ¨ Acceleratedfiler ¨ Non-accelerated filer ¨ Smallerreportingcompany x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). ¨ Yes x No Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date: 18,354,417 common shares as of November 21, 2011. Table of Contents TABLE OF CONTENTS Part I Item 1. Financial Statements 3 Consolidated Balance Sheets at September 30, 2011 (unaudited) and December 31, 2010 (audited) 3 Consolidated Statements of Operations – Three and nine months ended September 30, 2011 and 2010 (unaudited) 4 Consolidated Statements of Cash Flows – Nine months ended September 30, 2011 and 2010 (unaudited) 5 Notes to Consolidated Financial Statements 6 Item 2. Item 3. Management’s Discussion and Analysis of Financial Condition and Results of Operations Quantitative and Qualitative Disclosures about Market Risk 8 11 Item 4T. Part II Item 1. Item 1A. Item 2. Item 3. Item 4. Item 5. Item 6. Controls and Procedures Legal Proceedings Risk Factors Unregistered Sales of Equity Securities and Use of Proceeds Defaults upon Senior Securities [Removed and Reserved] Other Information Exhibits Signatures 12 13 - 2 - Table of Contents PART I. FINANCIAL INFORMATION ITEM 1.Financial Statements GENERAL AUTOMOTIVE COMPANY AND SUBSIDIARIES CONSOLIDATED CONDENSED BALANCE SHEETS September 30, 2011 December 31, 2010 (Unaudited) (Audited) Assets Current assets: Cash $ $ Accounts receivable, net Inventories Other current assets Total current assets Property and equipment, net Other assets, net 0 $ $ Liabilities and Shareholders’ Deficit Current liabilities: Accounts payable $ $ Line of credit Accrued expenses Notes payable -Current Notes payable to related parties Total current liabilities Long-term notes payable Shareholders’ deficit: Preferred stock, $0.001 par value; 10,000,000 shares authorized, none issued and outstanding - - Common stock; $0.001 par value; 90,000,000 shares authorized, 18,354,417 issued and outstanding at September 30, 2011 and 18,354,417 issued and outstanding at December 31, 2010 Additional paid-in capital Accumulated deficit ) ) Total shareholders’ deficit ) ) $ $ See accompanying notes to consolidated financial statements - 3 - Table of Contents ITEM 1.Financial Statements (continued) GENERAL AUTOMOTIVE COMPANY AND SUBSIDIARIES CONSOLIDATED CONDENSED STATEMENTS OF OPERATIONS (Unaudited) Three months ended September 30, Nine months ended September 30, Revenues $ Costs of goods sold Gross profit Expenses: Selling, general and administrative Total expenses, net Loss from operations ) Other income (expense): Interest expense ) Other, net - Total other income (expense), net ) Net loss from operations ) Loss from equity method investment - - ) - Net loss $ ) $ ) $ ) $ ) Loss per share Basic and diluted loss per share $ ) $ ) $ ) $ ) Weighted average number of common shares outstanding: Basic and diluted See accompanying notes to consolidated financial statements - 4 - Table of Contents ITEM 1.Financial Statements (continued) GENERAL AUTOMOTIVE COMPANY AND SUBSIDIARIES CONSOLIDATEDCONDENSED STATEMENTS OF CASHFLOWS (Unaudited) Nine months ended September 30, Cash flows from operating activities: Net cash used in operating activities $ $ ) Cash flows from investing activities: - ) Decrease in other assets - Net cash provided by investing activities - Cash flows from financing activities: Net borrowings/repayments under lines of credit ) Borrowings on notes payable Borrowings (payments) on notes to related parties - Net cash provided by financing activities ) Net increase (decrease) in cash ) Cash, beginning of year Cash, end of period $ $ Supplemental disclosure of cash flow information: Interest paid $ $ Supplemental schedule of non-cash financing activities: Reclassification of unearned stock compensation $ $
